— In a proceeding pursuant to Mental Hygiene Law article 81 to appoint a guardian for the property of Rudolph T., also known as Rudolph T., Jr., an alleged incapacitated person, the appeal is from an amended order and judgment (one paper) of the Supreme Court, Orange County (DeRosa, J.), dated July 24, 2002, which, after a hearing, inter alia, granted the petition and appointed a guardian for the property of Rudolph T., also known as Rudolph T., Jr.
Ordered that the amended order and judgment is affirmed, without costs or disbursements.
The petitioner established by clear and convincing evidence that Rudolph T., also known as Rudolph T., Jr., the person alleged to be incapacitated, is likely to suffer harm because he is unable to provide for the management of his property and cannot adequately understand and appreciate the nature and consequences of such inability. Accordingly, the Supreme Court properly appointed a guardian of the property (see Mental Hygiene Law § 81.02 [b]; Matter of James M., 275 AD2d 324 [2000]; Matter of Mary S., 234 AD2d 300 [1996]; Matter of Harriet R., 224 AD2d 625 [1996]; cf. Matter of Maher, 207 AD2d 133, 139-140 [1994]).
The appellant’s remaining contentions are without merit. Krausman, J.P., Schmidt, Mastro and Rivera, JJ., concur.